Moore,. J.
On the afternoon of October 24, 1901, the plaintiff was riding with her husband in a wagon going north upon St. Aubin avenue in the city of Detroit. A railway car belonging to the defendant, going east upon Forest avenue, struck the rear portion of the rear wheels of the wagon. As the result of it the plaintiff was injured. This suit is brought to recover damages for. those injuries. The circuit judge was of the opinion the plaintiff was not entitled to recover on account of her contributory negligence, and for that reason directed a verdict in favor of the defendant.
The important question is whether the case should have *457been allowed to go to the jury. It would profit no one to set out in detail the testimony offered on the part of the plaintiff. It does appear, however, that, before crossing the track, she looked up the track, for more than 300 feet, and saw no car. But we are all of the opinion that, under the rulings in the following cases, the case should have been submitted to the jury. Geist v. Railway, 91 Mich. 446; Ryan v. Railway Co., 123 Mich. 597; Chauvin v. Railway, 135 Mich. 85.
The judgment is reversed, and a new trial ordered.
Carpenter, C. J., and McAlvay, Ostrander, and Hooker, JJ., concurred.